United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
      ___________

      No. 04-3191
      ___________

United States of America,              *
                                       *
            Appellee,                  *
                                       *
      v.                               *
                                       *
Tina Marie Johnson,                    *
                                       *
           Appellant.                  *
      ___________
                                           Appeals from the United States
      No. 04-3301                          District Court for the
      ___________                          Northern District of Iowa.

United States of America,              *     [UNPUBLISHED]
                                       *
            Appellee,                  *
                                       *
      v.                               *
                                       *
Jay Dee Kloppenburg,                   *
                                       *
            Appellant.                 *

                                  ___________

                             Submitted: May 6, 2005
                                Filed: June 9, 2005
                                 ___________

Before WOLLMAN, MURPHY, and BENTON, Circuit Judges.
                                    ___________

PER CURIAM.

      Tina Johnson and Jay Kloppenburg appeal their sentences (280 and 324 months
respectively) that the district court1 imposed after they each pleaded guilty to
conspiring to manufacture and attempt to manufacture 5 grams or more of actual
(pure) methamphetamine in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(C), and 846.
Johnson and Kloppenburg argue that the district court violated their Sixth
Amendment rights by applying--over their objections under Blakely v. Washington,
124 S. Ct. 2531, 2536-43 (2004)--various federal Sentencing Guidelines
enhancements.

       The Supreme Court recently decided that the reasoning in Blakely applies to
the Guidelines, and therefore “[a]ny fact (other than a prior conviction) which is
necessary to support a sentence exceeding the maximum authorized by the facts
established by a plea of guilty or a jury verdict must be admitted by the defendant or
proved to a jury beyond a reasonable doubt.” See United States v. Booker, 125 S. Ct.
738, 756 (2005).

       Although it is not entirely clear to us from the record what precisely defendants
were disputing below, we will liberally construe their arguments as objecting to the
district court deciding the facts underlying the sentencing enhancements at issue. The
resulting Sixth Amendment violations, however, were harmless beyond a reasonable
doubt. See Neder v. United States, 527 U.S. 1, 7-8 (1999) (for all preserved
constitutional errors other than “very limited class” determined to be “structural,”
reviewing court must disregard all errors that are harmless beyond reasonable doubt;
error is harmful if it affects substantial rights).

      1
       The Honorable Linda R. Reade, United States District Judge for the Northern
District of Iowa.

                                          -2-
       The court first determined the appropriate Guidelines ranges and U.S.S.G.
§ 5K1.1 departures. Considering the factors set forth in 18 U.S.C. § 3553(a), the
court then crafted an alternative sentence in each case that would apply in the event
that the Guidelines were held unconstitutional; and in each case the alternative
discretionary sentence was the same as the sentence that was imposed within the
Guidelines-mandated sentencing range. See United States v. Dominguez-Benitez,
124 S. Ct. 2333, 2339 (2004) (error affects substantial rights if it has prejudicial effect
on outcome of judicial proceeding); United States v. Haack, No. 04-1594, 2005 WL
840124, at *5 (8th Cir. Apr. 13, 2005) (sentencing court must first determine
appropriate Guidelines sentencing range and whether departure is appropriate; court
must then consider § 3553(a) factors when determining whether to impose Guidelines
or non-Guidelines sentence); see also United States v. Marcussen, No. 04-2935, 2005
WL 820350, at *2 (8th Cir. Apr. 1, 2005) (applying harmless-error analysis where
there was no Sixth Amendment violation, but where sentencing under mandatory
Guidelines scheme was deemed erroneous in light of Booker; finding error to be
harmless because district court imposed alternative non-Guidelines sentence that was
same as sentence mandated by Guidelines and thus sentencing under mandatory
Guidelines scheme did not affect ultimate sentence).

      The sentences were enhanced considerably because of the substantial risk of
harm to the defendants' two-month old child, who was present in defendants'
anhydrous-ammonia and ether-filled residence. This fact resulted in the 6-level
enhancement for the creation of a substantial risk of harm to the life of a minor, which
supports our determination that Johnson’s and Kloppenburg’s sentences were not
unreasonable. See Booker, 125 S. Ct. at 764-67.

      Accordingly, we affirm.
                     ______________________________




                                           -3-